DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Wang Aiqing  on March 8th 2021.
IN THE CLAIMS
17. (Currently Amended) An accessory apparatus for an electronic device having a page-turning function, comprising: a protective cover, which partially or completely wraps the electronic device and directly attaches to a back of the electronic device, wherein the protective cover is connected to an outer surface of the electronic device; a page-turning button, which is configured to perform a page-turning operation; a flexible printed circuit, which is provided with a page-turning triggering component, wherein the page-turning triggering component is in contact with the page-turning button and is configured to detect a page-turning instruction in response to the page-turning operation , and wherein the page-turning instruction is transmitted to the electronic device by the flexible printed circuit; and a support member, which is configured to support the flexible printed circuit ;wherein the page-turning button has a first convex portion disposed at a first end and a second convex portion disposed at a second end, and the support member has a first concave portion for fitting the first convex portion and a second concave portion for fitting the second convex portion.  
22. (Cancelled) 
23. (Currently Amended) The accessory apparatus according to claim 17 [[22]], wherein side walls of the first convex portion and the second convex portion are respectively provided with a block; side walls of the first concave portion and the second concave portion are respectively provided with a slot that is engaged with the block.
28. (Currently Amended) An electronic device assembly, comprising:
an electronic device;
a protective cover, which partially or completely wraps the electronic device and directly attaches to a back of the electronic device, wherein the protective cover is connected to an outer surface of the electronic device;
a page-turning button, which is configured to perform a page-turning operation;
a flexible printed circuit, which is provided with a page-turning triggering device, wherein the page-turning triggering device is in contact with the page-turning button, and is configured to detect a page-turning instruction in response to the page-turning operation , and wherein the page-turning instruction is transmitted to the electronic device by the flexible printed circuit;  
a support member, which is configured to support the flexible printed circuit; and
wherein the page-turning button has a first convex portion disposed at a first end and a second convex portion disposed at a second end, and the support member has a first concave portion for fitting the first convex portion and a second concave portion for fitting the second convex portion.
33. (Cancelled) 

34. (Currently Amended) The electronic device assembly according to claim 28[[33]], wherein side walls of the first convex portion and the second convex portion are respectively provided with a block; side walls of the first concave portion and the second concave portion are respectively provided with a slot that is engaged with the block.

ALLOWABLE SUBJECT MATTER
 Claims 17-21, 23-32 and 34-35 are allowed over prior art of record.The following is an examiner's statement of reasons for allowance:
Regarding claim 17-21. 23-27, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" wherein the page-turning button has a first convex portion disposed at a first end and a second convex portion disposed at a second end, and the support member has a first concave portion for fitting the first convex portion and a second concave portion for fitting the second convex portion.
 " in combination with the remaining limitations of the claim 17. 
 Regarding claims 28-32 and 34-35, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" wherein the page-turning button has a first convex portion disposed at a first end and a second convex portion disposed at a second end, and the support member has a first concave portion for fitting the first convex portion and a second concave portion for fitting the second convex portion.  " in combination with the remaining limitations of the claim 28. 

 	Therefore, prior art of record neither anticipates nor renders obvious the instantapplication claimed invention as a whole either taken alone or in combination. 
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 
Conclusion
The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure. Meierling (US 2014/0055363 A1) Dubrovsky et al. (US 2010/0238119 A1) and Ginancarlo et al. (US 2010/0302168 A1)
Meierling discloses a keyboard on an electronic device. 
Dubrovsky discloses a keyboard cover protector.
Giancarlo discloses a keyboard attachment to a touch screen device.

None of the references, alone or in combination, teach all of the limitations for theclaims including: " wherein the page-turning button has a first convex portion disposed at a first end and a second convex portion disposed at a second end, and the support member has a first concave portion for fitting the first convex portion and a second concave portion for fitting the second convex portion.  " in combination with the remaining limitations of the claim 17. 
None of the references, alone or in combination, teach all of the limitations for theclaims including: " wherein the page-turning button has a first convex portion disposed at a first end and a second convex portion disposed at a second end, and the support member has a first concave portion for fitting the first convex portion and a second concave portion for fitting the second convex portion.  " in combination with the remaining limitations of the claim 28. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Dole can be reached at (571) 272-2229 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PETE T LEE/Primary Examiner, Art Unit 2848